 70DECISIONSOF NATIONALLABOR RELATIONS BOARDIron Workers Local UnionNo. 167,International As-sociation of Bridge,Structural and Ornamental IronWorkers,AFL-CIO (Mid-Steel,Inc.) and Don W.Brown.Case 26-CB-920August 29, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING ANDPENELLOOn April 29, 1975, Administrative Law Judge Ben-jamin K.Blackburn issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and the Re-spondent filed limited exceptions and brief in sup-port thereof, and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLaborRelations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERIt ishereby ordered that the complaint be, and ithereby is,dismissed in itsentirety.1The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge.He recognizes that it is the Board's estab-lished policy not to overrule such credibility resolutions unless the clearpreponderance of all the relevant evidence convinces the Board that theresolutions are incorrect.See,StandardDry WallProducts, Inc,91NLRB544 (1950),enfd. 188 F.2d 362(C.A 3, 1951).He contends,however, thatcertain aspects of the present case require that some of the credibility find-ings be reversed.We have,however,carefully examined the record and findno substantial basis in the record before us for reversing the AdministrativeLaw Judge's credibility findings.DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN,Administrative Law Judge: Thecharge was filed on August22, 1974,1and amended onOctober 21. The complaintwas issuedon October 24. Thehearing was held in Memphis,Tennessee, on December 16and 17 andJanuary 27and 28,1975. Theissue litigatedwas whether Respondent violated Section 8(b)(1)(A) and(2) of the National LaborRelationsAct, as amended, byrefusing to refer the Charging Party to available jobs withMid-Steel on August 14 and again on August 22. For the1Dates are 1974 unless otherwise indicatedreasons set forth below,I find that Respondent did not.Upon the entire record, including especially my observa-tion of the demeanor of the witnesses,and after due con-sideration of briefs,Imake the following:FINDINGS OF FACT1. JURISDICTIONMid-Steel,Inc., is engaged in the building and construc-tion industry as a steel subcontractor.While it performssome steel erectionwork,the overwhelming majority of itscontracts call for the placing of steel rods on projects wherepoured concrete structures are being built.It has an officeinMemphis.In the 12 months just prior to issuance of thecomplaint in this case,it performed services valued in ex-cess of$50,000 in Tennessee and other states. On Decem-ber 16, the opening day of the hearing, it had under waytwo projects in Pennsylvania,one in Florida, one in Texas,one in Indiana,and one in Tennessee.If.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundMid-Steel is party to a collective-bargaining agreementwithRespondentwhich providesfor an exclusive hiringhall operated on nondiscriminatory principles. The con-tract calls for registration and referral of applicants on thebasis of four groups distinguished by such criteria as expe-rience in the trade. Applicants are placed in Group A, thehighest classification,for example,if they have worked asmechanics or apprentices for the past 4 years,passed ajourneyman's examination administered by an Iron Work-ers local, worked 1 of the last 4 years for an employer whois signatory to the contract, and lived for the past year inthe "geographical area constituting the normal construc-tion labor market." Group D, on the other hand,ismadeup of applicants who have merely worked at the trade formore than 1 year. Paragraphs 6, 7, and 8 of the referralclause read:6.The Union shall maintain each of the separateGroup lists set forth above which shall list the appli-cants within each Group in the order of the dates theyregistered as available for employment.7.Employers shall advise the Union of the numberof applicants needed.The Unionshall refer applicantsto the Employer by first referring applicants in Group"A" in the order of their places on said list and thenreferring applicants in the same manner successivelyfrom the lists inGroup "B", then Group "C", and thenGroup "D". Any applicant who is rejected by the Em-ployer shall be returned to his appropriate place with-in his Group and shall be referred to another Employ-er in accordancewith the position of his Group andhis place within the Group. Upon a registrant beingreferred for employment and actually employed on ajob more than three(3) days,such registrant's nameshall be removed from the list until such time as hisemployment has been terminated at which time he220 NLRB No. 19 IRON WORKERSLOCAL 16771shall be registered at the bottom of the appropriate listunder which he is entitled to be registered.If a registrant,upon being referred in regular order,refuses to accept the referral,such registrant's nameshall be placed at the bottom of the appropriate listunder which he is entitled to be registered.8.The order of referral set forth above shall be fol-lowed except in cases where Employers require andcall for employees possessing special skills and abili-ties in whichcasethe Union shall refer the first appli-cant on the register possessing such special skills andabilities.There is no provision for referral of men requested by anemployer by name in situations where the special skills andabilities contemplated by paragraph 8 are not a factor.Paragraphs 7, 8, and 9 of the complaint,the parts whichframe the issues litigated at the hearing, read:7.Respondent maintains,by contract or arrangementwith the Employer,an exclusive referral system in thejob classifications represented by Respondent.8.Respondent, by its agent, Varner Roberson, on orabout August 14, 1974, caused or attempted to cause,the Employer not to hire Brown by refusing to referhim to an availablejob with the Employer because ofa prior dispute between Brown and Roberson con-cerning Brown's allowing carpenters to do steel work.9.Respondent,by its agent,Varner Roberson, on orabout August 22, 1974, refused to refer Brown to anavailable job with the Employer after he was specifi-cally requested.Don Brown is a member of Iron Workers Local 426 inDetroit where,apparently, his father is a steel contractor.However, for several years, off and on, prior to 1974 helived with his mother and children in Trumann,Arkansas,and worked as a union ironworker in and around Mem-phis,the geographical jurisdiction of Respondent.Duringthis period he obtained work through Respondent's hiringhall without incident. Ironworkers come in assorted types,depending on their skills.Their union books reflect this, atleast in part,since some show that a man is a journeymanand thus presumably capable of doing structural, detail, orrod work indiscriminately while others show more limitedqualifications. (While the record is a little obscure in thisarea,I gather that welding is a skill unto itself and even aman carrying a journeyman's book is not referred to a jobwhen the call is for a welder.)Brown is a rodbuster only,that is, the only type of job he seeks when he utilizesRespondent'shiring hall is one involving the placing ofsteel rods to reinforce poured concrete. Respondent struckon June 4. At that time Brown was working for Mid-Steel.The event which the General Counsel contends explainsRespondent'smotive for the August violations took placeinMay, some 2 or 3 weeks before the strike began. There isno significant disagreementabout what happened at thattime.The strike lasted for 30 days. During this period, Brownworked at his trade in the Detroitarea.When he returnedtoMemphis after the strike, he sought to return to work forMid-Steel. This case turns on what happened on three dif-ferent occasions in August. There is no real conflict aboutwhat happened on August 20. It is impossible to reconcilethe testimony of the witnesses as to what happened onAugust 14 and 22. As to those 2 days, the testimony of theGeneralCounsel'switnessesand the testimony ofRespondent'switnessespresent a head-to-head credibilityconflict.B.MayMid-Steel had a three-man crew working in May on afootball stadium being built at the Arkansas State Univer-sity campus in Jonesboro. Jeff Blankenship was the fore-man. Don Brown and Arthur O'Neal White were underhim.White was the steward. Blankenship took a few daysoff.He asked Brown to mind the store for him while hewas gone. Mid-Steel sent a final check to the project forWhite and instructed Brown to give it to him. Mid-Steelunderstood that White would move over to the payroll ofthe general contractor on the project for the few days Mid-Steel did not have enough work for him. Brown simplyhanded White his check and told him he was laid off.White called Respondent and protested that he had beenlaid off illegally while Brown continued to work since hewas the steward on the job. Respondent telephoned Mid-Steel, and the misunderstanding was quickly straightenedout.A day or two later Brown was working in a hole placingU-shaped rods around which concrete would be poured toform the base of a light tower. White saw a carpenter handa rod or two to Brown. White went to a nearby construc-tion office and called Respondent. He told Varner Rober-son,Respondent'sbusiness agent,that Brown was lettingcarpenters do ironworkers work. Roberson asked to speakto Brown. A labor foreman who was standing outside theoffice hollered for Brown to come to the phone. Browncursed, jumped out of the hole, grabbed a piece of pipe,and stormed into the office. As he picked up the telephonehe banged the pipe on the desk. There followed an argu-ment between Brown and Roberson so horrendously pro-fane that no witness could be persuaded at the hearing tostate explicitly just what words were used. In substance,Roberson yelled at Brown for letting carpenters do iron-workers work; Brown yelled at Roberson for making amountain out of a molehill.A day or two later James (Sonny) Hawkins,Respondent's assistant business agent, met Jerry Cole, anofficial ofMid-Steel, at the jobsite. They conducted a briefinvestigation of what had happened. When it was over,Cole assured Brown that everything was all right.C. August 14Brown returned to Trumann from Detroitsometime inearly August. He began his quest for work on August 13,when he telephoned Cole. The head-to-head credibilityconflicts start with the testimony as to this conversation 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDand become critical,because of the allegations in para-graph 8 of the complaint,with respect to the events of thenext day.The conflicts pit Brown against Cole,Blanken-ship,and Roberson.Compared to the testimony with re-spect to the events of August 22,they are relatively easy toresolve,for Brown displayed on the witness stand a memo-ry so selective as to make him a reliable witness only wherethe significant parts of his account are corroborated insome way. Time after time when pressed for details aboutthe glibly given bare bones of his story,he retreated intothe shell of"Idon't remember."The testimony as to Au-gust 14 differs in another important respect from the testi-mony as to August 22.As the following summary of whateach testified makes clear,even if I were to credit Brownover Cole,Blankenship,and Roberson,the only evidencethatRoberson refused to refer Brown on August 14, asparagraph 8 alleges,would be Brown'saccount of whatBlankenship allegedly told him about a telephone conver-sation Blankenship allegedly had with Roberson and thushearsay.On August 13, according to Brown,Cole told him to goto Respondent's hall and Cole would put in a request forhim by name.According to Cole,he told Brown to go toJonesboro and talk to Blankenship to find out whetherBlankenship needed any men. In a subsequent call toBlankenship,according to Brown,Blankenship instructedhim to come directly to Jonesboro instead of going to thehall and Blankenship would get the hall to send a referralslip to the project.Blankenship denied that he talked toBrown on the telephone at all.On August 14, late in the day, Brown went to the site inJonesboro where Mid-Steel was working on a building forCraigsheadMemorialHospital.According to Brown,Blankenship said he needed two men and then made atelephone call to the hall,out of his presence,and talked toRoberson.When he came back from the telephone,he toldBrown that Roberson had refused to send a referral slip toJonesboro for Brown, "he [Roberson]didn't give a damn ifhe [Blankenship]didn't get a man,that I [Brown] couldn'twork in his area-I couldn't work in Jonesboro."Accord-ing to Blankenship,Brown arrived at the jobsite just as hewas laying off the men he already had on the project be-cause they had temporarily run out of steel. Brown,appar-ently,divined for himself that there was no work availablebecause he did not even ask for a job.The sum total oftheir conversation was social pleasantries,including the of-fer of a beer to Blankenship from a six-pack which Brownwas carrying,an offer which Blankenship politely declined.Blankenship did leave Brown after Brown first spoke tohim, go into the office,and return while Brown was stillthere.However,Blankenship'spurpose in going into theoffice was not to call the hall and he did not make a tele-phone call while he was there.Roberson testified that hereceived no call from Blankenship for men that day.(Respondent's retained copies of all the referral slips it is-sued during August are in evidence along with those fromdates before and after August.Among them is one datedAugust 14 and signed by Roberson which indicates anironworker named David Huddleton was referred to Mid-Steel at its Jonesboro hospital project. No witness wasasked about it during the hearing,presumably becausecounsel did not notice it among the mass of papers whichwas put into evidence.I have no reason to doubt the testi-mony of Cole and Blankenship,elicited in another context,that Cole and not Blankenship usually called the hall whenMid-Steel needed men. That somebody called for a manearly in the day is not inconsistent with Blankenship's testi-mony that work had run out temporarily near the end ofthe day.)I find that Cole's, Blankenship's, and Roberson's versionof these events is accurate.SinceMid-Steel had no jobsopen in Jonesboro when Brown showed up and did notrequest Roberson to refer him,it follows that Respondentdid not cause or attempt to cause Mid-Steel not to hireBrown on August 14 "by refusing to refer him to an avail-able job with the Employer because of a prior dispute be-tween Brown and Roberson concerning Brown's allowingcarpenters to do steel work."D. August 20When Brown returned home on August 14 he tele-phoned Roberson at the hall and accused Roberson of re-fusing to refer him to the Mid-Steel job in Jonesboro. Ro-berson simply said he could not refer Brown because thehall was full of men looking for work.By hanging up onBrown,he refused to be drawn into an argument.Brown thereupon telephoned Dick Wheeler,businessagent of Local 426, in Detroit,and asked Wheeler to inter-cede with Roberson for him so that he could get a job.Wheeler called Roberson.Wheeler said he was calling be-cause Brown's father,a good friend,had asked him to seeif he could do anything for his son.Wheeler explained thatBrown'swife had left him with two children,that Brownwas working in the Memphis area because he had taken thechildren to his mother in Trumann,and that Brown wassubject to epileptic seizures.He asked Roberson to helpBrown any way he could.Roberson told Wheeler he woulddo his best but could not promise anything because rodwork was slow.A few days later Brown's father telephoned him and toldhim that Wheeler said Roberson wanted to see him. Brownwent to the hall on August 20. He bumped into Hawkins inthe public part of the hiring hall and asked to see Rober-son. Hawkins took him into the inner office which Rober-son and Hawkins share.The only difference betweenBrown's version of the conversation which followed on theone hand and Roberson's and Hawkins'on the other lies inBrown's efforts to paint Roberson as the aggressor whostarted an argumentby bad-mouthing him from the mo-ment he walked into the room.Since I have already dis-credited Brown generally I have relied,with respect to thisincident,on the testimony of Roberson and Hawkins.(Brown,of course, testified before Roberson and Hawkinsdid.He answered the General Counsel's question "Whatwas said?" with quotes which made Roberson's first wordsan attack on him. The General Counsel then asked if any-thing else was said.Brown's indirect answer-"And thenthe situation came up about O'Neal White [,]and me let-ting carpenters[do] steel work over at the football stadi-um"-is, I think,a good example of the lack of candorwhich made Brown an unreliable witness. Roberson and IRON WORKERSLOCAL 16773Hawkins agreed that Brown,not Roberson,brought up thesubject of the carpenters incident in May.)Just as in May, Brown and Roberson got into a loud,profane argument,so loud and so profane that Robersonrebuked Brown for speaking in a manner that could beoverheard by and would be offensive to his female secre-tary, at work in the next room. Brown's ire was aroused bythe way the conversation began. Brown said he was therebecause Wheeler said Roberson wanted to see him.Rober-son said that was not the message he had given Wheeler;what he had said was that he would talk to Brown if Brownwanted to see him, and added, "As far as my wanting totalk to you, I don't care nothing about talking to you."Brown askedwhy Roberson would not put him to work.Roberson said because he did not have any rod work rightthen.Brown lost his temper.He accused Roberson again ofrefusing to refer him to Mid-Steel on August 14 afterBlankenship called for him by name.Roberson denied thathe had done any such thing.Brown saidRoberson wasrefusing to refer him to jobs because Roberson had it in forhim as a result of the layoff of White and the carpentersincident inMay. Roberson denied this also. Hawkinsasked if it were true that Brown had already been to theBoard'sRegional Office in Memphis to complain aboutbeing discriminated against by Respondent.Brown said hehad been there and discussed the situation with a Boardagent but had notyetfiled a charge. The conversation end-ed when an angry Don Brown walked out of the office ofan angry Varner Roberson.E. August 22The credibility conflicts as to the events of August 22 aredifferent in kind from those as to August 14,for here theGeneral Counsel presented direct evidence which, if be-lieved,would establish that Roberson refused a requestthat he refer Brown to another Mid-Steel project. The con-flicts pit Brown and Donald (Donnie) Elmore, on the onehand,against Roberson,Hawkins,and Joe Pittman, on theother.Elmore is an ironworker and sometime foreman forMid-Steel. On August 22 Mid-Steel put him in charge of a1-day jobinstalling a concrete slab at an Executive Innunder construction in Memphis. Pittman is a trustee of Re-spondent who is in charge of its apprentice training pro-gram.According to Brown and Elmore,Brown was in the halllooking for work sometime before 8 a.m. when Elmorecame in looking for men.Brown told Elmore he was hav-ing trouble getting a referral because Roberson was mad athim over the ruckus they had had in Jonesboro. Elmoresaid he would help Brown by asking for him by name whenhe went in to see Roberson. When Elmore came out, hetold Brown that Roberson had refused to refer him, sayingElmore did not pick the men to be referred to jobs, Rober-son did.Once again, of course,Brown's testimony is onlyhearsay as to what went on inside Roberson'soffice.Elmore's,however,isnot.Elmore testified there were three persons besides himselfin the office when the conversation took place.He identi-fied them as Roberson, Hawkins, "and I don't know whothe other person was."He was confronted,on cross-exami-nation, with Pittman and testified that he did not recognizePittman as the third man. Hawkins testified he was notthere.Roberson and Pittman testified that they were theonly persons other than Elmore in the room during theconversation. Pittman testified that he left to get a cup ofcoffee while Elmore was still in the office and Elmore wasgone when he returned. (Since Elmore's version of the con-versation puts his mention of Brown in the first words hespoke, Pittman's leaving the room before Elmore has nosignificance.)Elmore was asked to relate his conversation with Rober-son by both the General Counsel and Respondent. On di-rect examination, he testified:Q. Did you talk to Mr. Roberson?A. Yes, I did.Q.What did you say to him?A. I went in his office and I told him I needed DonBrown and another good man.Q. And what did he say?A. He said he wasn't going to send me Don.Q. Did he say why?A. Yes, he said that-about the ruckus they had inJonesboro.Q.Was anything else said in this conversation?A.Well, he told me-he said I wasn't the businessagent, that he was running things, that I wasn't.Q. All right. Did you get any men that day youwent up there?A. Yes, sir, I got two men. He said, I got you twogood-said I got you two good men here, so I said,well, all right.Q.What else happened?A.Well, of course, I didn't know the men, youknow.Q. All right. Did you say anything else to Mr. Ro-berson, was there any further conversation betweenthe two of you?A.Well, I asked why he wouldn't send Don.On cross, he testified:Q. All right. Now, what was it that you first said toRobby or Robby first said to you when you were atthe Union Hall that morning?A.What I told him, what I said to him?Q. Yes, sir, what he said to you?A.What is Don Brown doing in here.Q. That is what you said to Robby?A. Yes, sir.Q. All right, sir. What did he say to you?A. He didn't say nothing. I told him I needed himand another good man.Q. You needed-A. Him and another good man.Q. DonBrown,did you call him by name?A. I called him Don Brown.Q. And another good man?A. And another good man.Q.What did Robby say to you then?A. He said I can't send you Don.Q.What else did he say to you? 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. He said he had the ass for him .2Q. He said what?A. He had the ass for him.Q.Whohad the ass for him?A. That is what Robby said.Q. Robby said-tellme that again.A. He had theass for him, a-s-s.Q. Oh, he had the ass for him,a-s-s.A. Yes.Q. That is what Robby said?A. Right.Q. Okay. What else did he say?A. I asked him why, you know.Q. Yes.A. So he said about-about his behavior on theJonesboro job before the strike.Q.What did he tell you about that?A. He didn't tellmeabout nothing.Q.Well, what did he tell you about his behavior?A. He said he started a bunch of ruckus in Jones-boro that's all I knowed about.Q. All right. Did you tell him that you had been onthat job, but you hadn't heard anything about thisruckus?A. I was on the job way before the strike. Iworked-wait a_minute, I worked one day and I wentback to Memphis cause I got a ticket on the highwaypatrol, that is why I know.Q.What else did Varner say?A. He wasn't going to send him out, that's all.Q. All right. Did his assistant say anything?A. Didn't nobody say nothing.Q. Did the other man who was in there say any-thing else?A. Nobody said nothing. I left. I had a job to putin.Q. All right. What did Mr. Roberson say about themen that he was sending out with you?A. Oh, he said, well, I got you two good men righthere.Q. You were looking for good men and he hadgood men, is that right? Is that what he told you?A. Yes.One man lasted about two hours and I givehim his money.Roberson and Pittman placed Elmore's arrival at thehall closer to 10 a.m. than 8 a.m. They deny that there wasany mention of Brown or of the May incidents at theJonesboro football stadium project. Rather, they rememberthe conversation because it struck them as odd that El-more,known to them as just another ironworker,3claimed2 Elmore subsequently corrected this detail.He said it was Brown whoused the having ass expression to explain Roberson's attitude and explainedthat he was momentarily confused when he put it in Roberson's mouth atthis point.7 Included among the referral slips in evidence is one dated August Iwhich indicates that Elmore was referred to Process Contracting Co. as aforeman.It is signed by Hawkins,not Roberson.to be a foreman and that he would leave a job which heindicated was an urgent one to come to the hall for menrather than telephone.Because Roberson was dubiousabout Elmore's authority to put men on Mid-Steel's pay-roll,he tried to place a phone call to Mid-Steel's officebefore making a referral but was unable to get through.This was the point at which Pittman walked out of theoffice.This record abounds in suspicion but is short on certain-ty. First,there is the matter of the referral slips which are inevidence. Elmore said Roberson gave him two men whenhe went to the hall. Roberson said he gave him only one,Charles McKee. Elmore said one of the two men was anold drunk who only lasted 2 hours. Mid-Steel's payroll re-cords indicate that McKee only worked for 2 hours. El-more testified he may have gotten two more men by callingthe hall later in the day. There are three slips dated August22 which show men referred to Mid-Steel. One, whichnames Lennie Cofer and Charles Terrell, is for a projectother than Executive Inn. The other two are for ExecutiveInn.One bears the name of Charles McKee. The otherbears the name of Danny Glasscock, Jr. If Elmore reallydid get a total of four men from the hall that day, whereare the other two referral slips? If he got only two and tookboth of them with him in the morning, why are McKee'sand Glasscock'snames not on the same slip,likeCofer'sand Terrell's?Next is the matter of Respondent's sign-in pad. Respon-dent keeps a pad in the hall which persons looking forwork are supposed to sign and which Roberson and Haw-kins are supposed to consult when they make referrals. Anew list is started each morning.The padwhich was usedfrom July 15 through October 15 is in evidence. Brown'ssignature appears under only two dates, August 20 andAugust 27. Roberson and Pittman testified they did not seeBrown in the hall on the morning of August 22. Browntestified the absence of his signatureprovednothing, menstill got referrals even when they failed to sign up and Ro-berson and Hawkins did not rely on the list anyhow. Theyinsistedthey did, but somewhat less than vigorously. Thereare 18 names on the August 22 page of the sign-in pad.Eleven of them, including Cofer, Terrell,McKee, andGlasscock, are listed on referral slips dated August 22. (Infact,one man who signed up-H. Boyett-got two refer-rals that day.) Only two slips dated August 22 containnames not found on the pad.One of them indicates theman referred is an apprentice, apparently a category whichrequires special handling under Respondent's referral pro-cedure. If Brown really went to the hall that morning look-ing for work, why did he not sign up? If his name did notappear on the pad at all, there could be no significance toits absence on August 22. But why sign up on some occa-sions and not others?Then there is the matter of the sequence of Brown's visitsto the Board'sRegional Office.Brown was vague about thedates on which he went to the hall after returning fromDetroit, including the date on which he happened to bumpinto Elmore. When the sign-in pad was called to his atten-tion, he thought the latter event might have occurred on IRON WORKERS LOCAL 16775August 27.However,therecan be no doubt that it oc-curred(if, in fact,it ever occurred)on August 22, for theculmination of Brown's conversation with Elmore after El-more cameout ofRoberson'sofficewas Brown's an-nouncement that he was going back to the Board and file acharge.The charge in this case was filed onAugust 22.Presumably,when Brown went to the Regional Office thefirst time and discussed his problem with a Board agent,the ingredients of a hiring hall violation of theAct wereexplained to him.Did he and Elmore then stage the August22 incident in order to create evidencethat would proveRespondent was discriminating against Brown?If that isso, would it not provide support for Elmore's version of theconversation rather than Roberson's and Pittman's? Surelya man involved in a conspiracy to create evidence wouldnot refrain from speaking the crucial words at the crucialmoment?Or would he? Did Brown really want a job orwas he engaged in a vendetta against Roberson? If thelatter, then Elmore's really asking for Brown would spoilthe game if Roberson acquiesced.Suspicions along this lineare silly and sterile.In short,I can find nothing within the four corners of thetranscript and the exhibits to resolve the question of whatElmore said to Roberson and Pittman and what they saidto him. Of the three, only Pittman impressed me as a total-ly reliable witness. I rely on his testimony, therefore, tofind that Elmore did not ask Roberson on the morning ofAugust 22 to refer Brown to Mid-Steel's Executive Inn pro-ject. It follows that Respondent did not refuse "to referBrown to an available job with the Employer after he wasspecifically requested."er" in paragraph 7 made the pleading sufficiently precise tosatisfy due process.SinceRespondent does not concedethat any such practiceexists-and, in fact, strenuously liti-gated the point-the General Counsel still has the burdenof proving that it does. Having found that Mid-Steel didnot ask Respondent to refer Brown to it, I do not reach thisissue.The record in thisarea isas murky as it is with respect towhat Elmore and Roberson said to each other on August22. The General Counsel called three witnesses whose testi-mony went only to this point. I granted Respondent's mo-tion to strike as to Purvis Simpson, construction superin-tendent for American Bridge Division of United StatesSteel Company, because his testimonywas irrelevant. Ben-nieWells, a foreman for Southern Steel, testified that herequested a man by name once and got him but the manturned out to be a welder to whom the provisions of para-graph 8 of the referral clause of the contract would pre-sumably apply. Gene Warmath, general foreman for Mid-South Erectors, testified he requested a man by name onceand got him but the man turned out to be an apprentice,another special category. The testimony of witnesses suchas Roberson, Hawkins, Elmore, and Blankenship who wereasked about this as well as other points is inconclusive atbest. Therefore, if I were to reach thisissue, I would findthat the General Counsel has failed to establish by a pre-ponderance of the evidence that any such practiceexists.Upon the foregoing findings of fact, and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAWF. The Other IssueA major part of the hearing was devoted to an issueposed by paragraph 7 of the complaint. The referral proce-dure set forth in the contract between Respondent andMid-Steel imposed no duty on Respondent to refer BrowntoMid-Steel under the circumstances which existed on Au-gust 14 or August 22. There is no claim that Brown hadbeen out of work longer than any other ironworker in hisgroup or that no member of a group higher than Brown'swas looking for work. (The record does not contain enoughinformation to determine what group Brown falls into.)Rather, the General Counsel's theory is predicated on theexistence of a practice supplementing the written docu-ment under which ironworkers such as Brown who possessno special skills or abilities are regularly and routinely re-ferred from the hall if an employer requests them by nameat a time when they are available for work. When this firstbecame apparent during presentation of the GeneralCounsel's case,counsel for Respordent objected that thecomplaint contained no such allegation and thus his clienthad been denied due process.I ruled against Respondenton the ground that inclusion of the word"arrangement" inthe phrase "by contract or arrangement with the Employ-1.Mid-Steel, Inc., is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Iron Workers Local Union No. 167, International As-sociation of Bridge, Structural and Ornamental Iron Work-ers,AFL-CIO, is a labor organization within themeaningof Section 2(5) of the Act.3.The allegations of the complaint that Respondent vio-lated Section 8(b)(1)(A) and (2) of the Act by refusing toreferDon Brown to available jobs with Mid-Steel on Au-gust 14 and August 22, 1974, have not been sustained.Upon the basis of the foregoing findings of fact, conclu-sionsof law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER4The complaintisdismissed in itsentirety.° In the event no exceptions are filed asprovided by Sec102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and order,and allobjectionsthereto shall bedeemed waived for all purposes.